Exhibit 10.4

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of
December 18, 2007, by and between Tony E. Collins, a resident of the State of
Georgia (“Employee”) and SECURITY BANK CORPORATION (“Employer”).

WITNESSETH:

WHEREAS, Employee and Employer desire to enter into an amended and restated
employment agreement; and

WHEREAS, Employer and Employee each deem it necessary and desirable, for their
mutual protection, to execute a written document setting forth the terms and
conditions of such agreement;

NOW, THEREFORE, in consideration of the employment of Employee by Employer, of
the premises and the mutual promises and covenants contained herein, and of
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree
this Agreement shall replace any existing employment agreements between the
parties and agree as follows:

1. Employment and Duties. Employer hereby employs Employee to serve as Executive
Vice President and Regional Executive – Atlanta of Employer and to perform such
other duties and responsibilities as customarily performed by persons acting in
such capacity. Employee acknowledges and agrees that from time to time Employer
may assign Employee to additional positions with Employer or one of Employer’s
affiliated companies, with such title, duties, and responsibilities as
determined by Employer in its sole discretion. Employee agrees to serve any and
all such positions without additional compensation. During the term of this
Agreement, Employee will devote his full time and effort to his duties
hereunder. Employee will report directly to the Chief Executive Officer of
Employer.

2. Term. Unless earlier terminated as provided herein, the period of Employee’s
employment under this Agreement shall be deemed to have commenced as of the date
of this Agreement, and shall continue for a period of thirty-six (36) calendar
months thereafter, and any extensions thereafter. The said thirty-six (36) month
period of employment shall automatically be extended for additional twelve
(12) full calendar months terms without further action by the parties,
commencing on the date thirty-six (36) months after the date of this Agreement
and each anniversary thereafter. No such automatic extension shall occur if
either party shall, at least ninety (90) days prior to any said anniversary,
have served written notice upon the other of its intention that this Agreement
shall not be so extended. Notwithstanding the above, in the event of a Change in
Control during the term of this Agreement, the term shall automatically be
extended for an additional three years following the effective date of the
Change in Control.

3. Compensation. For all services to be rendered by Employee during the term of
this Agreement, Employer shall pay Employee a base salary at the annual rate of
$200,000.00 (the “Base Salary”), less normal withholdings, payable in equal
monthly or more frequent installments as are customary under Employer’s payroll
practices from time to time. Employer’s Board of Directors (the “Board”), or a
committee thereof, shall review Employee’s Base Salary annually and at the same
time other members of Employer’s senior management (“Senior Management”) are
reviewed and in its sole discretion may adjust Employee’s Base Salary from year
to year during the term of this Agreement. The annual compensation adjustment,
if any, will be determined after



--------------------------------------------------------------------------------

taking into account, among other things, changes in the cost of living,
Employee’s performance and the performance of Employer.

4. Expenses. So long as Employee is employed hereunder, Employee is entitled to
receive reimbursement for, or seek payment directly by Employer of, all
reasonable business expenses incurred by Employee in accordance with the
policies, practices and procedures of Employer to the extent available to other
Senior Management. Employer will make any payments required under this Section 4
within 30 days after delivery of Employee’s written requests for reimbursement
or payment, accompanied by such evidence of expenses incurred as Employer may
reasonably require, but in no event later than December 31 of the year following
the year in which the expense was incurred. The amount reimbursable for any one
year shall not affect the amount reimbursable in any other year, and Employee’s
right to reimbursement pursuant to this Section 4 shall not be subject to
liquidation or exchange for another benefit.

5. Employee Benefits. So long as Employee is actively employed hereunder,
Employee will be eligible to participate in the employee benefit, option, bonus
and any other compensation programs covering Senior Management as set forth on
Exhibit A, subject to the terms and conditions of such programs. Nothing herein
requires Employer to make equity grants or other awards to Employee in any year.

6. Vacation. Employee shall be entitled to a vacation in accordance with
Employer’s vacation policy for Senior Management in effect at the time the
vacation is to be taken.

7. Confidentiality. In Employee’s position as an employee of Employer, Employee
has had and will have access to Confidential Information and Trade Secrets (as
hereinafter defined) and other proprietary information of vital importance to
Employer and has and will also develop relationships with customers, employees
and others who deal with Employer which are of value to Employer. Employer
requires as a condition to Employee’s employment with Employer that Employee
agrees to certain restrictions on Employee’s use of such information and
valuable relationships developed during Employee’s employment with Employer. In
consideration of the terms and conditions contained herein, the parties hereby
agree as follows:

7.1 Employer and Employee mutually agree and acknowledge that Employer may
entrust Employee with Confidential Information and Trade Secrets (as hereinafter
defined). Employee acknowledges that he shall bear a fiduciary responsibility to
Employer to protect such information from use or disclosure that is not
necessary for the performance of Employee’s duties hereunder, as an essential
incident of Employee’s employment with Employer.

7.2 For the purposes of this Section, the following definitions shall apply:

7.2.1 “Trade Secret” shall mean all information, without regard to form,
including, but not limited to, technical or nontechnical data, a formula, a
pattern, a compilation, a program, a device, a method, a technique, a drawing, a
process, financial data, financial plans, product plans, distribution lists or a
list of actual or potential customers, advertisers or suppliers which is not
commonly known by or available to the public and which information: (A) derives
economic value, actual or potential, from not being generally known to, and not
being readily ascertainable by proper means by, other persons who can obtain
economic value from its disclosure or use; and (B) is the subject of efforts
that are reasonable under the circumstances to maintain its secrecy. Without
limiting the foregoing, Trade Secret means any item of confidential information
that constitutes a “trade secret” under Georgia law pursuant to the Georgia
Trade Secrets Act.

 

- 2 -



--------------------------------------------------------------------------------

7.2.2 “Confidential Information” shall mean any data or information relating to
Employer, other than Trade Secrets, which is not generally known by the public.
Confidential Information shall include, but not be limited to, Business
Opportunities of Employer (as hereinafter defined), Employer’s business plans
and financial statements and projections, information as to the capabilities of
Employer’s employees, their respective salaries and benefits and any other terms
of their employment, the terms of any agreement between the Employer and any
customer or supplier, and the costs of the services Employer may offer or
provide to the customers it serves, to the extent such information is not
generally known by the public.

7.2.3 “Business Opportunities” shall mean any specialized information or plans
of Employer concerning the provision of financial services to the public,
together with all related information concerning the specifics of any
contemplated financial services regardless of whether Employer has contacted or
communicated with such target person or business.

7.2.4 Notwithstanding the definitions of Trade Secrets, Confidential
Information, and Business Opportunities set forth above, Trade Secrets,
Confidential Information, and Business Opportunities shall not include any
information:

(i) that is or becomes generally known to the public by the act of one who has
the right to disclose such information without violating any right or privilege
of Employer;

(ii) that was already known by Employee prior to his employment with Employer or
is developed by Employee after termination of employment through entirely
independent efforts;

(iii) that is required to be disclosed by law, except to the extent eligible for
special treatment under an appropriate protective order; or

(iv) that the Board approves for release.

7.3 Employee shall not, without the prior approval of the Board, during his
employment with Employer and for so long thereafter as the information or data
remain Trade Secrets, use or disclose, or negligently permit any unauthorized
person who is not an employee of Employer to use, disclose, or gain access to,
any Trade Secrets of Employer, its affiliates, or of any other person or entity
making Trade Secrets available for Employer’s use.

7.4 Employee shall not, without the prior written consent of Employer, during
his employment with Employer and for a period of twenty-four (24) months
thereafter as long as the information or data remain competitively sensitive,
use or disclose, or knowingly or negligently permit any unauthorized person who
is not employed by Employer to use, disclose, or gain access to, any
Confidential Information.

8. Observance of Security Measures. During Employee’s employment with Employer,
Employee is required to observe all security measures adopted to protect Trade
Secrets, Confidential Information, and Business Opportunity of Employer.

9. Return of Materials. Upon the request of Employer and, in any event, upon the
termination of his employment with Employer, Employee shall deliver to Employer
within forty-eight (48) hours of his termination of employment, all memoranda,
notes, records, manuals or other documents, including all copies of such
materials containing Trade Secrets or Confidential

 

- 3 -



--------------------------------------------------------------------------------

Information, whether made or compiled by Employee or furnished to him from any
source by virtue of his employment with Employer.

10. Severability. Employee acknowledges and agrees that the covenants contained
in Sections 7 through 9 of this Agreement shall be construed as covenants
independent of one another and distinct from the remaining terms and conditions
of this Agreement, and severable from every other contract and course of
business between Employer and Employee, and that the existence of any claim,
suit or action by Employee against Employer, whether predicated upon this or any
other agreement, shall not constitute a defense to Employer’s enforcement of any
covenant contained in Sections 7 through 9 of this Agreement.

11. Specific Performance. Employee acknowledges and agrees that the covenants
contained in Sections 7 through 9 of this Agreement shall survive any
termination of employment, as applicable, with or without Cause, at the
instigation or upon the initiative of either party. Employee further
acknowledges and agrees that the ascertainment of damages in the event of
Employee’s breach of any covenant contained in Sections 7 through 9 of this
Agreement would be difficult, if at all possible. Employee therefore
acknowledges and agrees that Employer shall be entitled to have a court of
competent jurisdiction enjoin, preliminarily and permanently, Employee from
committing any such breach and to have Sections 7 through 9 specifically
enforced by any court of competent jurisdiction, it being agreed that any breach
or threatened breach of Sections 7 through 9 would cause irreparable injury to
Employer and that money damages would not provide an adequate remedy to
Employer. Such right and remedy shall be independent of any others and severally
enforceable, and shall be in addition to, and not in lieu of, any other rights
and remedies available to Employer at law or in equity.

12. Termination of Employment. During the term of this Agreement, employment
and, except as otherwise provided in this Section 12, all rights to
compensation, salary, expenses reimbursement, and employee benefits pursuant to
this Agreement may be terminated as follows:

12.1 By Employer, with or without Cause. For purposes of this Agreement, “Cause”
shall mean (i) conduct by Employee that amounts to fraud, material dishonesty,
gross negligence or gross misconduct in the performance of his duties hereunder,
Employee’s conviction, or plea of guilty or nolo contendere to a felony or any
crime which reasonably could affect the reputation of the Employer or the
Employee’s ability to perform the duties required under this Agreement (other
than any moving violation or traffic-related misdemeanor); (ii) initiation of
suspension or removal proceedings against the Employee by federal or state
regulatory authorities acting under lawful authority pursuant to provisions of
federal or state law or regulation which may be in effect from time to time;
(iii) Employee knowingly violates federal or state banking laws or regulations;
or (iv) Employee refuses to perform a duly authorized directive of the Boards.

12.2 By Employee, with or without Good Reason. For purposes of this Agreement,
“Good Reason” shall mean, without the written consent of Employee, (i) a
material diminution in Employee’s authority, duties, or responsibilities, or
reporting requirements with Employer, as in effect on the effective date of this
Agreement, excluding for this purpose an isolated, insubstantial and inadvertent
action not taken in bad faith and which is remedied by Employer promptly after
receipt of notice thereof given by Employee; (ii) a material reduction (which
for purposes of this Agreement shall be deemed to be 5% or more) in Employee’s
Base Salary as provided in this Agreement as the same may be increased from time
to time, unless a similar reduction is made in salary of all members of Senior
Management; (iii) a material breach of this Agreement by Employer, or
(iv) Employer’s failure to renew the term of this Agreement pursuant to
Section 2 without Employee’s written consent.

 

- 4 -



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in the event that a Change in Control occurs,
“Good Reason” shall mean, without the written consent of Employee, (i) any
diminution in Employee’s authority, duties, or responsibilities, or reporting
requirements with Employer, as in effect on the effective date of this
Agreement, excluding for this purpose an isolated, insubstantial and inadvertent
action not taken in bad faith and which is remedied by Employer promptly after
receipt of notice thereof given by Employee; (ii) any reduction in Employee’s
Base Salary as provided in this Agreement as the same may be increased from time
to time; (iii) a material breach of this Agreement by Employer, or
(iv) Employer’s failure to renew the term of this Agreement pursuant to
Section 2 without Employee’s written consent.

Good Reason shall not include Employee’s death or Disability. Employee must
notify Employer of the existence of an event giving rise to Good Reason within
90 days following the initial existence of the condition. Employer shall have an
opportunity to cure any claimed event of Good Reason within 30 days of notice
from Employee, and the Board’s good faith determination of cure shall be
binding. Employer shall notify Employee of the timely cure of any claimed event
of Good Reason and the manner in which such cure was effected, and any notice of
termination delivered by Employee based on such claimed Good Reason shall be
deemed withdrawn and shall not be effective to terminate the Agreement. Any
termination by the Employee for Good Reason must occur during the six-month
period following the initial existence of the condition giving rise to Good
Reason. If such a termination occurs outside of such six month period, it shall
not be deemed to constitute a termination for Good Reason. Any termination for
Good Reason due to Employer’s failure to renew the term of this Agreement
pursuant to Section 2 without Employee’s written consent shall be deemed to have
occurred “during the term of this Agreement.”

12.3 By reason of Employee’s death or Disability. For purposes of this
Agreement, “Disability” shall have the same meaning as provided in the long-term
disability plan or policy maintained by Employer and covering Employee. If no
such long-term disability plan or policy is maintained, “Disability” shall mean
the inability of Employee, as determined by the Board or a committee thereof, to
perform the essential functions of his regular duties and responsibilities, with
or without reasonable accommodation, due to a medically determinable physical or
mental illness which has lasted (or can reasonably be expected to last) for an
aggregate of 180 days in a six-month period.

12.4 Provided Employee is not entitled to severance due to a separation from
service following a Change in Control as set forth in Section 14 of this
Agreement, if Employee incurs a separation from service during the term of this
Agreement either (i) by Employer for any reason other than for Cause (excluding
a termination by reason of Employee’s death or Disability) or (ii) by Employee
for Good Reason, and provided Employee signs and delivers to Employer the
Employer’s standard release of claims (the “Release”) within thirty (30) days
following the date of termination (the “Release Period”) and allows any
revocation period required by law or applicable regulation (the “Revocation
Period”) to expire without revoking or causing his Release to be revoked, and
provided further that Employee has not breached any of the covenants contained
in Sections 7 through 9 and Section 15 herein, then Employer shall pay to
Employee as Employee’s sole remedy hereunder a lump sum severance payment equal
to two times the sum of (a) Employee’s then-current Base Salary plus
(b) Employee’s average annual cash incentive earned over the five years prior to
the year in which the termination occurs. Subject to Section 16 hereof, such
payment shall be made within sixty (60) days following the date of Employee’s
separation from service. The actual payment date during such sixty-day period
shall be determined in the sole discretion of the Company.

 

- 5 -



--------------------------------------------------------------------------------

12.5 If Employee incurs a separation from service either by the Employer for
Cause or by Employee without Good Reason, Employee shall receive no further
compensation or benefits, other than the sum of Employee’s accrued Base Salary
plus Employee Benefits through the date of termination and other compensation as
accrued through the date of such termination, which shall be paid to Employee
within 30 days following the date of his separation from service.

12.6 If Employee incurs a separation from service by reason of his death or
Disability, this Agreement shall terminate without further obligations to
Employee or his estate, beneficiaries or legal representatives under this
Agreement, other than the sum of Employee’s accrued Base Salary plus Employee
Benefits through the date of termination and other compensation as earned and
accrued through the date of such termination, which shall be paid to Employee
within 30 days following the date of his separation from service.

13. Notice. All notice provided for herein shall be in writing and shall be
deemed to be given when delivered in person or deposited in the United States
Mail, registered or certified, return receipt requested, with proper postage
prepaid and addressed as follows:

 

Employer:    Security Bank Corporation    Attention: Alford C. Bridges    4719
Forsyth Road    P. O. Box 4748    Macon, Georgia 31208 Employee:    Tony E.
Collins    411 Gold Bullion Drive West    Dawsonville, GA 30534

14. Change in Control. None of the benefits provided in this Section 14 of this
Agreement shall be payable to Employee unless during the term of this Agreement,
there has been a Change in Control of the Employer, as defined in Section 14.1
below. Upon such a Change in Control of the Employer during the term of this
Agreement, all of the provisions hereof shall become operative immediately.

14.1 Definitions.

14.1.1 “Change in Control” shall mean either

(i) the acquisition, directly or indirectly, by any “person” (as such term is
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended) within any twelve (12) month period of securities of Employer
representing an aggregate of twenty-five percent (25%) or more of the combined
voting power of Employer’s then outstanding securities; or

(ii) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board, cease for any reason to
constitute at least a majority thereof, unless the election of each new director
was approved in advance by a vote of at least a majority of the directors then
still in office who were directors at the beginning of the period; or

(iii) consummation of (a) a merger, consolidation or other business combination
of Employer with any other “person” (as such term is used in Sections 13(d)

 

- 6 -



--------------------------------------------------------------------------------

and 14(d) of the Securities Exchange Act of 1934, as amended) or affiliate
thereof, other than a merger, consolidation or business combination which would
result in the outstanding common stock of Employer immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into common stock of the surviving entity or a parent or affiliate thereof) at
least sixty percent (60%) of the outstanding common stock of Employer or such
surviving entity or parent or affiliate thereof outstanding immediately after
such merger, consolidation or business combination, or (b) a plan of complete
liquidation of Employer or an agreement for the sale or disposition by Employer
of all or substantially all of Employer’s assets; or

(iv) the occurrence of any other event or circumstance which is not covered by
(i) through (iii) above which the Board determines affects control of Employer
and, in order to implement the purposes of this Agreement as set forth above,
adopts a resolution that such event or circumstance constitutes a Change in
Control for the purposes of this Agreement.

14.1.2 “Code” shall mean the Internal Revenue Code of 1986, as amended.

14.2 Benefits upon Termination Following a Change in Control.

14.2.1 Termination. The Employee shall be entitled to, and Employer shall pay or
provide to the Employee, the benefits described in Section 14.2.2 below if (a) a
Change in Control occurs during the term of this Agreement, and (b) the Employee
incurs a separation from service within three (3) years following the Change in
Control either (i) by Employer other than for Cause (excluding a termination by
reason of the Employee’s death or Disability) or (ii) by the Employee for Good
Reason; provided, however, that if:

(a) during the term of this Agreement there is a public announcement of a
proposal for a transaction that, if consummated, would constitute a Change in
Control or the Board receives and decides to explore an expression of interest
with respect to a transaction which, if consummated, would lead to a Change in
Control (either transaction being referred to herein as the “Proposed
Transaction”);

(b) Employee thereafter incurs a separation from service by Employer other than
for Cause (excluding a termination by reason of Employee’s death or Disability);
and

(c) the Proposed Transaction is consummated within one (1) year after the date
of Employee’s separation from service, then, for the purposes of this Agreement,
a Change in Control shall be deemed to have occurred during the term of this
Agreement and Employee’s separation from service shall be deemed to have
occurred within three (3) years following a Change in Control.

14.2.2 Benefits to be Provided. If the Employee becomes eligible for benefits
under Section 14.2.1 above, and provided Employee signs and delivers to Employer
the Release within the Release Period and allows any Revocation Period to expire
without revoking or causing his Release to be revoked, and provided further that
Employee has not breached any of the covenants contained in Sections 7 through 9
and Section 15 herein, Employer shall pay or provide to the Employee the
benefits set forth in this Section 14.2.2.

 

- 7 -



--------------------------------------------------------------------------------

(a) Cash Severance Payment. The Employee shall be paid a cash severance amount
equal to the product of 2.99 times the Employee’s “base amount” as defined in
Section 280G (b)(3) of the Code and regulations promulgated thereunder (the
“Cash Severance Payment”). Subject to Section 16 hereof, the Cash Severance
Payment shall be paid in a single lump sum payment within sixty (60) days
following the date of Employee’s separation from service. The actual payment
date during such 60-day period shall be determined in the sole discretion of the
Company.

(b) Health Insurance Coverage. For a period of eighteen (18) months after the
date of Employee’s separation from service, Employee shall have the right to
elect continuation of health care coverage under Employer’s group health plan in
accordance with “COBRA,” and Employer shall pay all premiums for such COBRA
coverage for Employee and his or her covered dependents during such period. The
obligation of Employer to pay the cost for such COBRA coverage shall terminate
upon Employee’s obtaining other employment to the extent that such health care
coverage is provided by the new employer. In addition, in the event that
Employee elects to receive the COBRA coverage and, as of the end of the 18th
month following the date of Employee’s separation from service, Employee has not
obtained other employment in connection with which health care coverage is
provided by the new employer, then within 30 days following the end of such 18th
month, Employer shall pay to Employee a cash amount equal to the cost of such
previous 18 months’ coverage.

(c) Employee Retirement Plans. To the extent permitted by the applicable plan,
the Employee will be fully vested in all employee retirement plans maintained by
Employer in effect as of the date of his separation from service. In addition,
Employer shall pay to Employee and, if applicable, his beneficiary, a cash
payment equal to the Present Value on the date of separation from service of the
excess of (i) the benefit Employee would have been paid under each such plan if
he had been fully vested and had continued to be covered for an 18-month period
following the date of his separation from service, as if Employee solely had
earned the compensation described under Section 14.2.2(a) above during such
period and had made contributions sufficient to earn the maximum matching
contribution, if any, under each such plan (less any amounts he would have been
required to contribute), over (ii) the benefit actually payable to or on behalf
of the Employee under each such plan. For purposes of determining the benefit
under (i) in the preceding sentence, contributions deemed to be made under a
defined contribution plan will be deemed to be invested in the same manner as
Employee’s account under such plan at the time of termination of employment.
Subject to Section 16 hereof, Employer shall pay such supplemental benefits (if
any) in a lump sum at the same time as the Cash Severance Payment under
Section 14.2.2(a). Employee’s benefits under the Supplemental Executive
Retirement Agreement by and between Employee, Employer, and Security Bank of
Bibb County (the “SERP”) shall not be affected by this Section 14.2.2(c).

(d) Equity Awards. All of Employee’s outstanding stock options and any other
equity awards in the nature of appreciation rights shall become fully vested and
exercisable as of the date of the Change in Control, and all time-based or
performance-based vesting restrictions on Employee’s outstanding restricted
stock, restricted stock units and other equity awards shall lapse as of the date
of the Change in Control.

14.2.3 Effect of Lump Sum Payment. The lump sum payment under Section 14.2.2(a)
above shall not alter the amounts the Employee is entitled to receive under the
benefit plans described in Section 14.2.2(c) above. Benefits under such plans
shall be determined as if the Employee had remained employed and received such
Cash Severance Payments over a period of eighteen (18) months.

 

- 8 -



--------------------------------------------------------------------------------

14.2.4 Mandatory Reduction of Payments in Certain Events. Anything in this
Agreement to the contrary notwithstanding, in the event it shall be determined
that any payment or distribution by Employer to or for the benefit of Employee
(whether paid or payable or distributed or distributable pursuant to the terms
of this Agreement or otherwise) (a “Payment”) would be subject to the excise tax
(the “Excise Tax”) imposed by Section 4999 of the Code, then, prior to the
making of any Payment to Employee, a calculation shall be made comparing (i) the
net benefit to Employee of the Payment after payment of the Excise Tax, to
(ii) the net benefit to Employee if the Payment had been limited to the extent
necessary to avoid being subject to the Excise Tax. If the amount calculated
under (i) above is less than the amount calculated under (ii) above, then the
Payment shall be limited to the extent necessary to avoid being subject to the
Excise Tax (the “Reduced Amount”). In that event, Employee shall direct which
Payments are to be modified or reduced. The determination of whether an Excise
Tax would be imposed, the amount of such Excise Tax, and the calculation of the
amounts referred to in clauses (i) and (ii) of the foregoing sentence shall be
made by an independent accounting firm selected by Employer and reasonably
acceptable to the Employee, at the Employer’s expense (the “Accounting Firm”)
which shall provide detailed supporting calculations. Any determination by the
Accounting Firm shall be binding upon Employer and Employee. As a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Accounting Firm hereunder, it is possible that
Payments which Employee was entitled to, but did not receive pursuant to this
Section 14.2.4, could have been made without the imposition of the Excise Tax
(“Underpayment”). In such event, the Accounting Firm shall determine the amount
of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by Employer to or for the benefit of Employee, but in no event
later than the end of the year following the year in which Employee remits the
Excise Tax. In the event that the provisions of Code Section 280G and 4999 or
any successor provisions are repealed without succession, this Section 14.2.4
shall be of no further force or effect.

14.2.5 Obligation to Fund. In the event a Change in Control occurs, the
performance of Employer’s obligations under this Section 14.2 will be secured by
amounts deposited or to be deposited in a trust, an escrow account, or a
separate account, as determined by the Compensation Committee of the Board in
its reasonable judgment. Any failure by Employer to satisfy any of its
obligations under this Section 14.2.5 will not limit the rights of Employee
hereunder. Subject to the foregoing, Employee will have the status of a general
unsecured creditor of Employer and will have no right to, or security interest
in, any assets of Employer.

15. Covenant Not to Compete and Not to Solicit.

15.1 For purposes of this Section 15, Employer and Employee conduct the
following business in the following geographic areas:

15.1.1 Employer engages in the banking business; originates, closes and sells
loans; receives deposits and otherwise engages in the business of banking that
will continue (“Business of Employer”).

15.1.2 After the date of this Agreement, Employer will actively conduct Business
of Employer in the geographic areas of Georgia from its main office to be
located at 4719 Forsyth Road, Macon, Georgia 31210 (the “Main Office”), and at
various branch locations throughout the State of Georgia (“Branches”).

 

- 9 -



--------------------------------------------------------------------------------

15.1.3 Employee has established business relationships and performs the duties
described in Section 1 of this Agreement in the geographic area covered by a
circle having a radius of fifty (50) miles from the Main Office and its
subsidiaries, and will work primarily in such area while in the employ of
Employer.

15.2 Employee covenants and agrees that for a period of twelve (12) months after
the termination of his employment with Employer for any reason Employee shall
not, directly or indirectly, as officer, employee, director, principal, agent,
trustee, consultant or through the agency of any corporation, partnership,
association, trust or other entity or person, on Employee’s own behalf or for
others, provide the duties performed by Employee while employed by the Employer
in the capacity described in Section 1 of this Agreement for any entity or
person conducting the Business of Employer within the geographic area covered by
a circle having a radius of fifty (50) miles from the Main Office or its
subsidiaries.

15.3 Employee agrees that both during the term of this Agreement and for a
period of twelve (12) months after the termination of his employment with
Employer for any reason Employee will not enter into, and will not participate
in, any plan or arrangement to cause any employee of Employer to terminate his
or her employment with Employer. Employee further agrees that for a period of at
least eighteen (18) months after the termination of employment by any employee
of Employer, Employee will not hire such employee in connection with any
business initiated by Employee or any other person, firm or corporation.
Employee further agrees that information as to the capabilities of Employer’s
employees, their salaries and benefits, and any other terms of their employment
is Confidential Information and proprietary to Employer.

15.4 Employee agrees that both during the term of this Agreement and for a
period of twelve (12) months after termination of his employment with Employer
for any reason Employee will not solicit any customers of Employer with whom
Employee had material contact during his employment with Employer for the
purpose of marketing the same type loans and other services rendered to the
customer by Employee while employed by Employer.

15.5 The covenants contained in this Section 15 shall be construed as agreements
severable from and independent of each other and of any other provision of this
Agreement between the parties hereto. The existence of any claim or cause of
action by Employee against Employer, whether predicated upon this or any other
contract or agreement, shall not constitute a defense to the enforcement by
Employer of said covenants.

16. Code Section 409A.

16.1 Notwithstanding anything in this Agreement, if any amount or benefit
designated as “subject to Section 16 hereof” would be payable or distributable
under this Agreement by reason of the Employee’s separation from service during
a period in which the Employee is a Specified Employee (as defined below), then,
subject to any permissible acceleration of payment under Treas. Reg.
Section 1.409A-3(j)(4):

(i) if the payment or distribution is payable in a lump sum, the Employee’s
right to receive payment or distribution of such non-exempt deferred
compensation will be delayed until earlier of the Employee’s death or the first
day of the seventh month following the Employee’s separation from service; and

(ii) if the payment or distribution is payable over time, the amount of such
non-exempt deferred compensation that would otherwise be payable during the
six-month period

 

- 10 -



--------------------------------------------------------------------------------

immediately following the Employee’s separation from service will be accumulated
and the Employee’s right to receive payment or distribution of such accumulated
amount will be delayed until the earlier of the Employee’s death or the first
day of the seventh month following the Employee’s separation from service,
whereupon the accumulated amount will be paid or distributed to the Employee and
the normal payment or distribution schedule for any remaining payments or
distributions will resume.

16.2 For purposes of this Agreement, a termination shall be deemed to occur only
upon Employee’s separation from service, and the term “separation from service”
shall have the same meaning as set forth in Code Section 409A and the final
regulations thereunder.

16.3 For purposes of this Plan, the term “Specified Employee” has the meaning
given such term in Code Section 409A and the final regulations thereunder,
provided, however, that, as permitted in such final regulations, the Employer’s
Specified Employees and its application of the six-month delay rule of Code
Section 409A(a)(2)(B)(i) shall be determined in accordance with rules adopted by
the Board, which shall be applied consistently with respect to all nonqualified
deferred compensation arrangements of the Employer, including this Agreement.

17. Miscellaneous.

17.1 This Agreement constitutes and expresses the whole agreement of the parties
in reference to the employment of Employee by Employer, and there are no
representations, inducements, promises, agreements, arrangements, or
undertakings oral or written, between the parties other than those set forth
herein. This Agreement is not intended to enlarge or diminish Employee’s
benefits or the obligations of Employer or Security Bank of Bibb County under
the SERP.

17.2 This Agreement shall be governed by the laws of the State of Georgia.

17.3 Should any clause or any other provision of this Agreement be determined to
be void or unenforceable for any reason, such determination shall not affect the
validity or enforceability of any clause or provision of this Agreement, all of
which shall remain in full force and effect.

17.4 Time is of the essence in this Agreement.

17.5 This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their successors and assigns. This Agreement shall not be
assignable by any other parties hereto without the prior written consent of the
other parties.

17.6 This Agreement may be executed in multiple counterparts, each of which
shall be deemed an original and all of which taken together shall constitute but
a single instrument.

[signatures appear on following page]

 

- 11 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

 

Employee:

/s/ Tony E. Collins

Tony E. Collins Employer: SECURITY BANK CORPORATION By:  

/s/ Alford C. Bridges

  Alford C. Bridges   Chairman of the Board

 

- 12 -



--------------------------------------------------------------------------------

EXHIBIT “A”

EMPLOYEE BENEFITS

 

1. Stock Option Plan - Employee shall be eligible to participate in all long
term equity award programs available to other executives or officers of Security
Bank Corporation, such participation to be in the same form, under the same
terms, and to the same extent that such programs are made available to other
such executives or officers. Nothing in this Employment Agreement shall be
deemed to require the award of such equity compensation to Employee.

 

2. Incentive Bonus Plan - Employee shall be eligible to participate in all
annual incentive programs available to other executives or officers of Security
Bank Corporation, such participation to be in the same form, under the same
terms, and to the same extent that such programs are made available to other
such executives or officers. Nothing in this Employment Agreement shall be
deemed to require the payment of bonuses, awards, or incentive compensation to
Employee if such payment would not otherwise be required under the terms of
Security Bank Corporation’s incentive compensation programs.

 

3. Country Club monthly dues and assessments, payable within 30 days after
Employer’s receipt of related invoices or Employee’s written requests for
payment, as the case may be, accompanied by such evidence of expenses incurred
as Employer may reasonably require, but in no event later than December 31 of
the year following the year in which the expense was incurred. The amount
payable or reimbursable for any one year shall not affect the amount payable or
reimbursable in any other year, and Employee’s right to such payment or
reimbursement shall not be subject to liquidation or exchange for another
benefit.

 

4. Company Vehicle/Automobile allowance of $1,000 per month, payable on a
monthly basis

 

5. Directors fees for subsidiary banks

 

6. [Other]

 

- 13 -